Citation Nr: 1628862	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-24 969	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depressive disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from April 2003 to April 2007.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In September 2012, the Veteran requested a hearing before a Veterans Law Judge at the RO, but in a letter dated in October 2015, she withdrew her hearing request. 

In December 2015, the Veteran submitted evidence of severe financial hardship.  As a result, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In January 2016 and February 2016, the Veteran filed claims of service connection for headaches and sinusitis, as well as entitlement to a total disability rating based upon individual unemployability (TDIU).  These were on the appropriate standardized VA forms.  These matters are referred to the RO for disposition. 

In June 2016, the Veteran revoked her veterans service organization (VSO) representative.  She is proceeding as self represented in this case.

The decision below addresses the specific issue of major depressive disorder.  The issue pertaining to PTSD is addressed in the remand following the decision.


FINDING OF FACT

The Veteran's depressive disorder is attributable to her service.



CONCLUSION OF LAW

The criteria for service connection for depressive disorder are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran has been diagnosed with major depressive disorder and depressive disorder not otherwise specified (NOS).  Although her service treatment records do not reflect a diagnosis of, or treatment for, a depressive disorder, she asserts that she first observed symptoms of depression during service.  Specifically, in statements received by VA in August 2015, the Veteran and her fellow servicemembers testified that the Veteran became more withdrawn, and exhibited irritability and angry outbursts.   

The Veteran is not competent to diagnose a psychiatric disorder such as a depressive disorder (or PTSD).  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  See also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify.")

However, both the Veteran and the individuals who have submitted statements on her behalf are competent to report symptoms of depression during service.  Layno v. Brown, 6 Vet. App. 465 (1994).   There is no probative evidence which diminishes the credibility of these assertions.  Thus, the Board finds that the Veteran experienced symptoms of depression during service.  

VA clinical notes reflect that the Veteran began receiving VA mental health treatment for symptoms of attention deficit disorder in September 2008, which was not much time following service.  In December 2008, the Veteran was diagnosed with adjustment disorder with depressed mood, after relating that her significant other had recently been jailed, she had begun a business that was not doing well, and that she was doing poorly in school.  A January 2009 letter from the Veteran's VA treating physician indicated that the Veteran had been receiving treatment for "depression."  Neuropsychological testing conducted in November 2010 confirmed a diagnosis of major depressive disorder.  

The Veteran underwent a VA mental health disorders examination in February 2011.  The examiner reviewed the record and conducted a detailed diagnostic interview of the Veteran, during which she advised the examiner that she had first observed symptoms of depression during service in 2004.  The examiner diagnosed major depressive disorder, which was "service connected and started in 2004."  

The Veteran underwent another VA mental disorders examination in November 2012, which diagnosed depressive disorder NOS.  In detailing the Veteran's current symptomatology, the examiner noted that the Veteran "probably had the same symptoms she has now from the time she was in Military [sic] but she did not seek help or talk to anyone about it." 

The February 2011 and November 2012 VA examiners, who are both medical professionals and competent to render opinions in this matter, have concluded that the Veteran's symptoms during service are consistent with the initial manifestations of depressive disorder (variously major or NOS).  Their opinions are reasonably based on a review of the record, which includes the probative lay evidence of an onset of depressive symptomatology during service; diagnostic interviews of the Veteran; and their own professional judgment.  There is no probative evidence in the record which contradicts these opinions; thus, they are of significant probative value.  

In consideration of this evidence, and when resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's depressive disorder is attributable to her service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, the Board concludes that service connection for depressive disorder is warranted.  


ORDER

Service connection for major depressive disorder is granted.


REMAND

The Veteran has consistently sought service connection for the specific psychiatric disorder of PTSD.  Although the Board grants service connection for depressive disorder in the decision above, the issue of PTSD remains on appeal.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability"). 

The Veteran asserts that she was physically assaulted by her unit's non-commissioned officer (NCO) during a meeting in his office in the summer of 2005, and that she has PTSD as a result.  The Veteran asserts that her performance ratings suffered after she reported the physical assault in the summer of 2005, and that she was transferred to a different unit soon after the incident.  However, the personnel records on file include performance evaluations only through December 2005; there is also no indication of the various units to which the Veteran was assigned during her period of service so the service personnel records presently available may be incomplete.  On remand, all outstanding service personnel records should be requested, including the Veteran's service abstract and all available performance evaluations.  

Neuropsychological testing conducted in November 2010 indicated that the Veteran's symptoms are consistent with an individual suffering from PTSD; importantly, however, the testing results indicate that the Veteran may have PTSD, and are not diagnostic in nature.  The VA examiner who evaluated the Veteran in February 2011 indicated in a November 2011 addendum that the Veteran does not suffer from PTSD because she did not present a traumatizing event that is sufficient to produce PTSD.  The November 2012 VA examiner concluded that the Veteran does not have PTSD on for the same reason.  However, neither examiner sufficiently discussed whether there were behavioral changes in service that were indicative of someone who had recently experienced a personal assault, nor did either examiner discuss whether such an assault could have resulted in a diagnosis of PTSD.  

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (holding it is error to conclude that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor).  Under these circumstances, a new VA examination must be obtained.  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain VA treatment records since May 2015.

2.  Conduct appropriate development, to include attempting to obtain reports related to the Veteran's reported physical assault in the summer of 2005, and obtaining the Veteran's outstanding personnel records.  Specifically, inquire of the service department's Office of the Inspector General and request any existing Reports of Investigation conducted by the Office of Special Investigations (AFOSI).  Also, attempt to contact the Department of the Air Force, the National Personnel Records Center, (NPRC), the U.S Joint Services Records Research Center (JSRRC), and any other agencies deemed appropriate, to gather all performance evaluations after December 2005, all records regarding the Veteran's disciplinary history during service, and a record of the units to which the Veteran was assigned during service, as well as any other military personnel files which are not already of record.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.   

All indicated psychological testing must be conducted with a view toward determining whether the Veteran meets the criteria for a diagnosis of PTSD.

The examiner must review the evidence for indicators that might reflect that a personal assault occurred during the summer of 2005.  In performing such review, the examiner must identify the particular records which are felt to provide corroboration of the incident, and must give an adequate rationale for why it is felt that such records establish that a personal assault actually occurred during military service.

The examiner must note and discuss the assertions of the Veteran and her fellow servicemembers, received by VA in August 2015, indicating that she depressed and angry after the claimed 2005 assault, and that she opted to separate from service in 2007 instead of continuing with the military as a career.  

The examiner must review the record, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying the diagnosis and comment upon the link between the current symptomatology and the Veteran's allegations of military personal assault.

The examination report must include a complete rationale for any opinion expressed.  

4.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


